Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 1 of 18

                                  UNITED STATES DISTRICT CO URT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         M IA M IDIV ISION


           UNITED STATES OF A M ERICA ,                           Case N o.1:17-TP-20049-UU -1
                                   Plaintff                       BqforeJudge Ursula Ungoro

                                                                   (CAND:5:14-CR-0318-LHKj
           DANA ANN W ILKEX                                       M O TIO N FOR EAR LY
                                   Defendant.                     TERM IN ATIO N O F
                                                                  SUPERVISED RELEA SE
                                                                   (lN CHAM BERS - H EARING
                                                                   W AIVED)
           N O W CO M ES DA NA A N N W ILK EY,m otioning this Courtinpropriapersona

   to term inatethe im posed term ofprobation,reducing such to a ûûtim e already served'
   d
                                                                   DIW.Y
    uration.Thisrequestismadepursuantto18U.S.C.j3564(c)andFedR.YJZ .                                               D.C.

   32                                                                      FE8 -3 2021
       .1(c)(2)(C). In ChambersHearing waived perFedR.Crim.P.32.1(c)( )(B).
           ThisdocumentcomplieswithLocalRule51(a),and whatfollows
                                                             .
                                                                                                 c
                                                                                                  tzkzlFl.l'î
                                                                                                        M'  Ml
                                                                                                             li
                                                                                                              At

   memorandum ofcasehistory,pointsofauthority,policyandargumenttojustifythe
   requestsoughtherein.

   O n O ctober21,2016 in the Northern D istrictofCalifornia,lw assentenced to 5 yearsof

   probation aherpleading guilty to one countofM isprision ofa Felony,a violation of 18

                              1
   U.S.C.j4.Dkt.Ent.1. Partofthatterm ofprobation included a6 month term ofhom e
   confinem ent,w hich 1com pleted in Aprilof2017.1have now served 4 yearsand 3 and

   1/2 m onths ofm y probation term atthe tim eofthisfiling.The reasonsforthisM isprision

   conviction are betterunderstood in N D CA docum ent 142,the sentencing m em orandum .



            AIldocumentspertinentto my case are in my transfertsle,docketentry //1inthe FLSD docketassociated
   w iththiscasenum ber.A l1ofm yoriginalfilescanbefoundintheCAN D docket.In thatdocket,m yJudgm entorder
   is$144.
                                                 Page 1of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 2 of 18

         Iw ould like to requestearly term ination m ainly on thebasisofwhatis included in

         thisM otion butalso thatitisin the bestinterestofm y child who is com pleting 5th

         grade in late M ay 2021.M y son hasbeen lim ited in w hathe can do,as aresultof

         m y travellim itation form ore than 6 yearstaking in consideration the additional

         tim e spentundertherestriction in pre-supervision.lam m y son'sonly active

         parent. An exam ple ofhow thishasaffected him w aslastSeptem ber,1did notget

         approvalin tim e to go to m y son'sbirthday party in centralFlorida due to a

         m iscom m unication in m y request.1had sentan em ailrequesting to go to m y

         Supervising O fficerbutforgotto attach the required fonn and m y Supervising

         Officerdid notrespond oralertthisto m e.Therefore herapprovalnevercam e,and

         1m issed m y son'sbirthday party,which ateleven wasdevastating to him .This

         w asultim ately m y faultand m y probation officerw asvery kind to help the

         situation form e by allow ing m eto go a few w eekslaterw ith him w hich m y

         parents arranged asa second trip,butstillthisw asvery hard on him . H e also

         cannotparticipate in any im prom ptu travelofany kind w ith hisfriendsorrelatives

         to CentralFlorida orNorthern Florida because theprocesstakesthree w eeksto get

         approvalform e to go with him and these tripsrequire m e to go forhim to

         participate.A lso,lam hoping to have the ability to startm iddle schooloutsideof

         Southern Florida.lbelieve based on m y currentcircum stances,lwarrantwhatw ill

         equate to an approxim ately six m onth early release in m y case.Therefore,Im ake

         thisrequestafterlearning thatitism y rightto file a requestforearly term ination

         on m y ow n behalf.

      2. Jurisdiction'
                     .ThisCourthad and maintainsjurisdiction ofthiscase from July of
         2014 (when mypretrialphasestarted),and now during my supervisionphase.
                                         Page 2 of l1
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 3 of 18

     3. Authoritv:Ascitedabove,18U.S.C.j3564(c)givesjudgestheauthorityto
        term inate term sofprobation in federalfelony casesafterthe expiration ofone

        year.ln theFederalRulesofCriminalProcedure,rule32.1(c)statesthat
        m odifications are m ade forprobation and supervised release casesaftera hearing,

        butthatsuch a hearing isnotrequired ifthe defendantw aivesthe hearing,the

        reliefsoughtis favorable to thedefendant,orifthe govem m entisgiven the

        chancetorespond(object)andhasnotdoneso.
                                                                   th
     4. A s itapplied to releasing offendersfrom supervision,the 11 Circuithasm uch

        m ore to say aboutsupervised releasethan itdoesprobation.W hile notperfectly in

        line,thetwotypesofsupervision,andthereasonsitisinthel:interestsofjustice''
        to release eitherone are ratheranalogous.Ratherthan differentiating the two,the

        following Circuitprecedentsconflatethejustification in terminating supervised
        release w ith thatofprobation-only supervision.

        A districtcourtm ay 'btenninate aterm ofsupervised release and discharge the

        defendant''if,-tafterconsidering thefactorssetforth in''18 U.S.C.j3553(a),the
        courttûis satistied thatsuch action isw arranted by the conduetofthe defendant

                                                                                         th
        released and in the interestofjustice.''United Statesu Keshishian,l2-10680 (11
        Cir.2013).
              th
        The 1l Circuitclarified and partly reversed course on thew ay DistrictCourtsare

                                                                                       th
        required toponderj3583(e)requestsin UnitedStatesv.Johnson.17-12577(11
        Cir.2017).W hereasin previousunpublished caseslike United Statesv.Boyd,606


                                       Page 3 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 4 of 18

                            th            2
          F.App'x 953 (11 Cir.2015) therewasno requirementfrom theCircuitCourt

          thatadistrictjudgeexplainthej3553(a)factorsconsideredwhileponderinga
          termination request,theJohnson decision m akesclearthatj3583(e)requestswere
          analogousenough to j3582(c)requests,insofarasthey are sentencingreduction
          decisions,thatm eaningfulappellate review requiressom e discussion ofthe

          relevantstatutory consideration factors.

           Policy on early term ination on probation and supervised release can be found both

                                                  3
          in M onograph 109 forprobationary policy, and in the Sentencing Guidelines

          M anualin j5D 1.2.Fundamentalto thispleading,theCom mission changedthis
          section ofthe M anualin 201lto specifically encourage courtsto considerearly

          term ination ofsupervised release in ''appropriate cases.''Thiscase iscertainly

          appropriate forearly release.

       8. Com m ittee notesto thisproceduralrule don'tspend m uch tim e on term ination

          requests,butbring up a defendant'srightto presentm itigating inform ation w hen a

          m odification requestw ould be ofgreaterrestriction to the defendant.In thiscase,l

          both waive the hearing,and requestthata decision in thism atterbe m ade without

          such ahearing once the govem m entisgiven an opportunity to proffera written

          objectionifitchoosestodo so.
       9. Policv:The Sentencing GuidelinesM anualaddressessentences ofProbation in

          j5B 1.1-3wherein acaselikem ine,which fellin lowesttierofZoneB inthe



  2
      SeeJohnson,id.at7

      SupetwisionofFederalO.
                           ftènders.(GuidetoJudiciaryPolicy,Vol.8E,Ch.3at28-29)
                                              Page 4 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 5 of 18

                           4
         sentencing table (U.S.S.G.j5A),haveavailableprobationary sentencesof1-5
         yearsofprobation w ith a com m ensurate term ofcom m unity orhom e confinem ent

         in lieu ofthe suggested incarceration term .ln m y case thatw as4-10 m onths.

         U .S.S.G.j5B 1.2.Ascomporting with thissection,lwasgiven aterm of6 months

         ofhomeconfinementtostartmytennofprobationbecause,withanadjusted
         offense levelof9,Iw asatthe low end ofZone B,one pointnorth ofZoneA .

         Probationary policy in regardsto recom m ending early term ination in supervised

                                                5
         release casescom es from M onograph 109 .ln tandem w ith the Sentencing

         GuidelinesM anualnotesin j5D 1.2,Probation M onograph l09 informsprobation
         officersthatthey û:should considerthe suitability ofearly term ination foroffenders

         assoon asthey are statutorily eligible.''

      l0.W hen m aking thisdetennination,the 9 generalcriteria form aking a

         recomm endation to thecourtforearly tennination arefoundin section j380.10(b):

         (1)Stable community reintegration..
         (2)Progressivestridestoward supervisionobjectivesand in compliance
            with al1conditionsofsupervision;
         (3)Noaggravatedroleinthet?   f/ènycofconviction,particularlyIargedrug
            orh-audoffenses;
         (4)No history ofviolence.
         (5)No recentarrestsorconvictions..
         (6)No recentevidence ofalcoholordrug abuse;
         (7)No recentpsychiatricepisodes;
         (8)Noidentsablerisktothextp x /.
                                        yofany identiflablevictim;and,
         (9)No ident#ablerisktopublic,&tt
                                        .A/.)?based on theRiskPrediction
            Index.''




     AdjustedoffenseIevelof9wi
                             thacriminalhistorycategolyof1.
     GuidetoJudiciary Policy,Volume8.PartE2SupervisionofFederalOflknders(M onograph 109)
                                             Page 5 Of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 6 of 18

     11.Laterin thatsam e section,itstatesthatbi-f'he existence ofan outstanding tinancial

        penaltyrcr se doesnotadversely affectearly term ination eligibility aslong asthe

        offenderhasbeen paying inaccordancewith thepaym entplan''(jjc),and failure
        to m eetcriteria listed should notautom atically exclude an offenderfrom further

        consideration (jjd),andthere isapresum ption in favorofrecomm endingearly
        term ination forprobationersand supervised releaseesw ho have been supervised

        for atleast18 m onthsand are notviolent,drtlg,sex offenders,terrorists,presenta

        risk to public orvictim s,and are free from any m oderate orhigherviolations.

     lz.A reum ent:lhavehad totalsuccessw hile on probation these last4 yearsand 3

        and % months.Icompleted my term of6 monthshom econfinement(including
        location m onitoring)withoutincident.lhavecompliedwith a11directionsofmy
        supervising probation officer.l've paid m y restitution paym entson tim e,every

        m onth.

     13. W hile going through this,Ihave been raising m y now -1l-year-old son,John,as

        his soleparentand provider.lreceive no child support,although 1have an order.

        Although raising John takesmuch work (heisthehighlightofeach day and isa

        high-achievinghonorrollstudent,seetheletterattached).Heisno longergoing to
        physicalschoolforsafety reasons,butw e hope to change this,so he istaking 5th

        grade on M SO and 6thGradem ath on FLV S. Iattach a reference letterfrom m y

        son's4thgradeteacher. Ialso keep and m aintain 30 hours ofw ork w ith CIC,

        Com m on lnterestCom m unity,LLC asa consultantand have been there since

        2012. ln 2020,m y consulting hoursw ere low ered,butlm anaged to getanother

        consultingjobto supplementmy incomeworking foraparentwho isin my son's
        elassparttim e.
                                        Page 6 of ll
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 7 of 18

     14.1am very active in the PTA atm y son's schoolfor6 years,and lhave been his

        class ç:llom eroom m om ''for4 years.

         lalso volunteeratthe M iam iRescue M ission.1have done 370 hoursofvoluntary

        informaland formalservicewith them (Seeattached letter),which hasincluded
        tutoring the m en in the hom elessshelteron M ath and English,running num erous

        com m unity toy drives,Easterbasketdrivesand schoolshoe drives forthe

        children.See the attached pictures from m y Iasttoy drive and attached letterfrom

        the M iam iRescue M ission. Ihave done a large com m unity toy drive for7 years.

        Thisyeardueto Covid,1did adriveand drop toy drive(attached pictures). 1also
        am one oftheirco-captainsatm ostofthe M iam iRescue com m unity outreach

        events,such asChristm asin July,Thanksgiving,Christm as and Easterand atthose

        eventsIlead a group ofvolunteersin feeding the hom eless.llove volunteering.

     l6.Regarding therestitution orderin m y case,Ihave been faithfulw ith the paym ents

        thereto.H ow ever,itis m athem atically im possible form e to pay the balance ofthat

        restitution in therem aining tim eIhaveon probation.1pay $200 each month,so it

        w ould take m e approxim ately 300 plusm ore yearsto com pletely pay offthis

        balance.Thisbalanceisalsobeingpaidjointlyandseverally.I'm onaverytight
        budget,butIam diligentw ith itso thatl've neverbeen late orm issed a paym ent

        towardthisjudgment.PerPSR,Para.19:itA.
                                             sthereisno evidenceto suggestthat
        D ana W ilkey participated in the fraudulentschem esbetw een SkylarPhoenix and

        Lissa Phoenix,she isnotresponsible forthetotalloss suffered by B SC.Dana

        W ilkeywaspaid atotalof$1,096.512.04 from BSC.''PSR,Para.21:tû-l'he

        defendanthas agreed to pay $1,149,342 in restitution as partofher plea

        agreem ent. Since thattim e,the defendanthas provided docum entation of
                                        Page 7 of 1l
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 8 of 18

        expensesthatshe incurred aspartofhercontractobligation w ith BSC.For

        exam ple,she wasrequired to m aintain an insurance policy.Based on these

        expenses,thepartieshaveagreedthatsheisresponsiblefor$1,047,221.00 in

        restitution.''. 1agreed to pay back a11m oniesreceived by m y com pany forover8

        years ofw ork forthe Plaintiffexceptasstated above which isw hy the num beris

        so high.

     17.Itisalsoofnotethat1havean excellentFICO score(776viaExperian,attached).
        Thism ay seem a m inorpoint,butitiscertainly indicative that1handled allofm y

        financesthroughoutpretrial,sentencing,and probation thus farw ithoutfalling

        behind on any bills.A nd Iw illcontinue to actthisw ay in perpetuity,asevidenced

        by thiscreditrating.

     18.To stay in line with sentencing decisions in sim ilarcasesw ith sim ilardefendants,

        j3553(a)(6)addressestheneedto avoid unwarranted disparitiesbetween cases
        w ith such sim ilarities.In regard to m y requesthere,othercasesw here early

        term ination requestshave been granted are ofparticularapplicable.See United

        Statesv.Folan,No.9:15-TP-80032-DM M -l(FLSD,2017release)where
        D efendantFolan w asterm inated afterserving halfofhiss-yearterm of

        supervision forhisconviction ofM ailand W ireFraud.Even in thisvery

        courtroom ,defendantM elix Lopez w asreleased from his supervised releaseterm

        afterserving tw o years in anothernon-drug related case.See United Statesv.

        Lopez,No.1:12-CR-20621-UU-3(FLSD 2017release).
     19.A look atthe M onograph l09 testforthe U SPO to considerrecom m endationson

        requestsforearly term ination ofsupervised release addressesm any ofthe sam e

        issuesfrom j3553,butfrom amorereintegration related standpoint.
                                        Page 8 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 9 of 18

    20.The im petusforthisrequestis form y son. M y son is tinishing elem entary school

       in M ay of2021 and is gifted and lwantthe freedom to leave Southern Florida in

       the sum m erand getusestablished elsew here.In addition the lim itationsthatcom e

       w th Probation are incredibly challenging with the additionalpressuresofCovid

       and although notthe intention ofthe punishm entm y son isbeing restrided w ith

       m e.




                                      Page 9 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 10 of 18

                                          CO N CLU SIO N



        ln considering thisrequest,please observethatthe offense period w asalleged to

  bebetw een February 2006 and Septem ber20l2,w hieh m akesthe offense conduct

  between 9 and 15 years ago.Fortwo years priorto Od ober21,2016,1wasunderpre-

  trialand post-conviction supervision,perform ing perfectly,and w ith lotsofequities.

        lhopethatyou w illfind m y situation w arrantsrelief.lhave com pleted m y

  electronic m onitoring,have a perfectrestitution paym entrecord,and have gladly m et

  every requestm ade ofm e by my probation ofticer.

        Beside m y punishm entw hich hasbeen extrem e,the collateraldam age incurred

  from m y M isprision hasbeen very difticultto endure including financialdevastation,loss

  ofreputation,restricted travel,and civildeath'
                                               ,how ever,lhave done m y very bestto take

  responsibility form y actionsand em brace thispunishm entw ith accountability and great

  respectforthe system . lam trying to continue with thiseffortin thisrequestforthe

  rem aining six m onth term ofm y supervision to be term inated so lm ay m ove w ith my son

  in the sum m erin tim e forthe beginning ofm iddle schooland m y son and Ican finally

  feelfree w hile stillm aintaining m y restitution paym entsongoing.



        Respectfully subm itted on this        day of         '' !r          21.



                                                          t             -.
                                                  /s1!/A ,
                                                   DAN
                                                         2,
                                                         AN N W ILKEY
                                                   Pro SeD efendant,M ovant


                                          Page l0 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 11 of 18




  A ttachm entsList:
      * Schoolreference letter
      * Experian FICO creditscore
      * February 1,2021Letterfrom M iam iRescue M ission
      * Toy Drive picture with description from Decem ber2020




                                      Page 11 of 11
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 12 of 18




    Janual'y 30,2021

    From :M r.AlLawrences4lhGradeTeacherofthe Gifted
    M iamiBeach South Pointe Elementary
    M iami,FL.USA,33139

    To W hom itM ay Concerne

    Itiswith greathonorandprivilegethatIwritethisrecommendation IetterforJohnC.Flynn.lteachthe
    giftedclassatM iam iBeach South Pointe Elementry School,an A-rated InternationalBaccalaureate
    Schoolin South Florida.W hile being histeacherin 4thgradeduring theschoolyearof2019-2020,John
    made apositive im pacton everyone in ourclassroom,including me,histeacher.Johnhasabeautiful
    mindthatwould make anyteacherlove him and wantto havehim back foranotherschoolyear.John
    alwayshad apositive attitudetoward learning.Hisnaturalleadershipand eagernessforlearning,and
    goal-achievementdrivewascontagiousamonghisclassmatesandtheyenjoyedworkingalongsidehim in
    manyprojects.Johnneverhesitatedtoensurethatthosearoundhim werehavingagoodtimewhile
    completingclassassignmentsorprojectsandwasalwaysavailabletohelpotherswhenevertheyneeded
    him.

    John isa self-driven studentwho aimstoward innovativewaysforIearning.Heensured to makethebest
    ofhisIearningandtookituponhimselftoself-initiateprojectsthatwouldpurposelysupplementhis
    academic developmentand skills.Asa resultofhisexperiencesin differentlearning opportunities,John
    developed outstanding self-retlection skills.Forexample,he neverhesitated to sharewithmetheresults
    ofhislearningexm riencesorhow hewould liketoapproachaprojectinthefuture.Theseexperiences
    helped him developan open-minded perspectivetoward positivecriticism from histeacherand peers.
    Thisresulted in Johnbeing very capable in undersunding others'perspectivesand opinionsthatmay
    surfacefrom aspecificgroupworkorproject.
    In my elevenyearsofteaching,Ihave metvery few studentswith suchnaturalexcitementand eagerness
    forlearning asJohn has.Hehasa remarkableabove-the-norm criticalthinking and academ icskills.His
    interestinmany subjectsandtopicsmakeshim awell-rounded individual.JohnexcelsinIanguageskills,
    mathematics,thesciencesand computer/technology skills.Hisacademicworkethicisalwayspresent,
    and hestrivesto perform atalevelthatguaranteesfullachievementateverything hedoes.Forinstance,
    thisschoolyearheearned the PrincipalHonorRollAward inallfourquartersand thisdemonstrateshis
    excellenceand commitmentforlearning.

    Finally,John isvery active in extracurricularactivitiessuchasbeing partoftheschoolsafety patrolteam
    and heparticipatesin hiscommunity and volunteersto help fam iliesin need year-round.John's
    interpersonalskillsareexcellent,andhecanenjoyagoodconversationwithalmostanyoneinourschool,
    from talking to histeachers,classmates,theschool'sadministratorssorotherparents.John isagreat
    studentto have aroundany day.ltisforthese and many otherreasonsthatwith greatprivilegel
    recommend JohnC.Flynn.

    Sincerely,

    AIB.Lawrence(alawrencelV dadeschools.net)
    4thGradeTeacheroftheGifted
    M iamiBeachSouth Pointe Elementary

                 % zezzeA.-'.z
                  .
   Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 13 of 18
1/31/2021                                          https://usa.ezperlan.com/member/prlntablorepoëexpenao/now


                                                                                                                                                         Rr- le F*1
                 *.                                                                                                                             DANA A.WILKEY
          *                          .                                                                                                       Pt':sonal&corlfldf'r1!'.)1
            .   *expe rlo n-                                                                                                            pategenen.ked:lan:12021


   Ataglance

      Flcnàscore 8

                                                                           ExperlandataJan31,2021
                                                                                                          +
      300 -                     ..                            ...--,..-   - -   - .. ....- ..-.-...                                                                 :5û
                                                                                                      1/:,rj.(;fj(iti



      Account:ummary                                overallTreditu:ap@                                          Deb,summlry
                                                                                  ' . .y.
                                                                                        ue
                                                                                     ..
      Openaccounts                                                                                              CredltcafdandcfedllIlnedebl                    $4.3:7
      Feif.reportt'daccounlt.                                                                                   Self-reporlt!daccctlnlbalance                      $:
      Accoun!7evf'rIale                                                                                         Lœandebt                                           $:
      Closedaccotlftt:i                     8                               10 %                                Collectlonsdebl                                    $e
      r.'ollei'
              ll1onr,                                                                                           l'otaldebl                                     $4,397
      Averageaccountaqe              8yrs10mos
      Qldes:account                  15yrs9m@s



                                                                    x crecjt!used $43:7
                                                                          cfedl!Ilmk!$43(h(m




https://usa.experian.K mlmember/phntabte-repof expehan/now                                                                                                                1/18
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 14 of 18



                                                oo             *


     Rev Ronald Brummitt
                                            =                      c
     President
                                                     lJ g û+

                                            M iam i- Hollywood -Pompano


    February 1St5 202 I

    The Honorable Judge Ursula Ungoro
    SO U TH ERN D ISTRICT O F FLOR ID A
    M IA M ID IV ISIO N


    DearJudge Ungoro,

    Iam writing to you on behalfofDana W ilkey.Thank you fortaking the time to read m y letler.

    Dana isa valued am bassadorand volunteerforthe M iam iRescue M ission and Broward
    OutreachCenter,a Florida501(c)(3)non-profitorganization.W eareacharitablefaith-based
    m inistry providing spiritual,physical,and essentialservicesto homelessand im poverished m en,
    wom en,and children in ourcom m unity. W e provide food,shelter,recovery program s,and
    transitionalhousing atourcam pusesin M iam iand Broward.

    DanajoinedourVolunteerFamilyin2014andsincethen,shehasformallyloggedoverl80
    hoursatourEducation Centerwhere she helped tutorourresidentsand aided them in
    overcom ing often overlooked and hidden educationaldeticiencies.Shehasgone aboveand
    beyond forthem as itisobviousshe caresforthem greatly. W heneverwe ask herto do
    somethingsheisthere.Shehasmentoredmanyoftheyoungermenandbeenafriendtosyeakto
    forthe olderresidents atthe shelter.She isalwayssm iling and happy no matterw hatshe lsgoing
    through. In addition to this,she has infonnally performed over 190 hoursofinform alservices
    and supportforourshelterwhetheritbe serving food atourevents,doing giftdrivesorfund
    raisersordropping offdonationsforherselfand m any others.

    lfyou have any questionsplease do nothesitate to contactm e at305-572-2004.

     Sincerely,

     /6- %<- =0
    Lian Navarro

    Sr.Com m unity Developm entAssociate

    Lnavarro@carincplace.org
        M iam iRescue M ission -2010 NW 1StAve. - M iami.FL 33l27-Tel:(305)572-2004- Fax:(305)572-2005

                                             ww-
                                               w .carinuplace.
                                                             orz
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 15 of 18
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 16 of 18



                              CERTIFICA TE O F SERVICE
                              FOR PRO SE D O CUM ENTS

  1,DANA A '   N N W ILKEY ,do hereby certify thatIhave served atrue and correctcopy of
  the follow ing docum ent,

  M OTIO N FO R EA RLY TERM INATIO N O F SU PER VISED RELEA SE

  upon the courtand the office ofthe United StatesAttorney:

  N oticing A USA CR TP/SR                         Clerk ofthe U S DistrictCourt
  United StatesAttorney'sOffice                    Southern D istrictofFlorida -M iam i
  99 NE 4tbStreet                                  400 N orth M iam iA venue
  M iam i,FL 33132                                 8thFloor
                                                   M iam i,FL 33128-7716

  by placing itin a sealed,postage prepaid envelope by United StatesPostalM ail

  onthe        é. dayof                       ,,2021.
                                         t.




    DA A A NN      LK EY
    Pro Se M ovant
            Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 17 of 18




                                                                                                                     5 'd,lr::y:r-qi,,-'-,t:,:l'.-p,ilI::E:'
                                                                                                                                                           é
                                                                                                                                                           !
                                                                                                                                                           1
                                                                                                                                                           F
                                                                                                                                                           .
                                                                                                                                                           :
GflOIJGOSDOG 3O:
               j
                                                                                                                    D
                                                                                                                     7
                                                                                                                     C          =
                                                                                                                                   j
                                                                                                                                (; - '
                                                                                                                                 '' *
                                                                                                                                    .
%%%!W #
JJZl&/1                                                                                                                         F e.
                                                                                                                                LZ
                                                                                                                     g
                                                                                                                     -)#
                                                                                                                       s
                                                                                                                       xjjg
                                                                                                                                G
                                                                                                                            g
                                                                                                                     i
                                                                                                                     t-
                                                                                                                     !k.
                                                                                                                       -,'
                                                                                                                         )
                                                                                                                         d
                                                                                                                         -
                                                                                                                         .
                                                                                                                         ,;
                                                                                                                          -.
                                                                                                                          3 :!!
                                                                                                                              i
                                                                                                                              ?
                                                                                                                              -
                                                                                                                     G.z                 ,.
                                                                                                                     w
                                                                                                                     '
                                                                                                                                    r
                                                                                                                         j
                                                                                                                      /*4
                                                                                                                      J 1




                                                (''                     -'h.

                                    aw.. f -. X. <
                                    .
                                    n
                                    .            .Jt
                                     j
                                     :yy
                                       -,
                                     ...
                                    - -
                                         .-
                                          .r . 4 r
                                                 :.
                                     zw
                                                               p'
                                    f)                               w                         >
                                    r
                                    -$ c-
                                       y)      G
                                    x.
                                     <
                                     Q =.g o
                                           .
                                                           .        --
                                    -
                                         o x g
                                      i
                                         '7 7. r
                                           .        i

                                     J:
                                      k.                                                       jj
                                                                                                . '
                                                                                      )f's.v
                                                                          .
                                                                               j.
                                                                               -
                                                                                (
                                                                                ;
                                                                                ,
                                                                                .
                                                                                ;
                                                                                .jK
                                                                                 ,?
                                                                                  ,
                                                                                  w
                                                                                  !
                                                                                  -j
                                                                                   -
                                                                                   j ))
                                                                                  'r
                                                                                      )        -
                                                                                                   .


                                                                                      ,,

                                                                    .'-
                                                                               #h                          ,
                                                                    C
                                                                    & '
                                                                    . ;M ,. >'
                                                                      z- ,  (aze'
                                                                                ;
                                                                                .
                                                                                 '
                                        (
                                        M-
                                         1#)-                                         p >-
                                                                                        < -,
                                        ('
                                        '--''-''-
                                         -
                                         ,
                                         '
                                         -
                                         .
                                         '
                                         ,
                                         -''
                                           r
                                           l
                                           ;
                                           .-
                                            ,       -,,-            -          *...
                                                                                   ,
                                                                                   /
                                                                                   3
                                                                                   '
                                                                                   -
                                                                                   3
                                                                                   .
                                                                                   ,3
                                                                                    :4
                                                                                     f
                                                                                     -
                                                                                     $
                                                                                     .'
                                                                                     x -
                                                                                       r-
                                                                                        o'-
                                                                                        ..
                                                                                          '                           q
                                                                                                                      *<
                                                                                                                      rxu
                                                                                                                   @
                                                                                                                   -. s1
                                                                                                                      '
                                                                                                                      .;
                                         (     .
                                                                                   : ) ,m .                                     à
                                        ..     3                                      =. D N
                                        .-
                                               4                    C              ..-
                                                                                      r'       b3
                                     6         s                    o =o
                                                                       % #
                                                                         t<.
                                                                                                               O -
                                                                                                               '
                                                                                                               m -
                                                                    .
                                                                                   J <x    -
                                                                                                       *


                                                                                      A '$'
                                                                                                               x
                                                                                                               a
                                                                                                               w         xmtasx
                                                                                                                             x.u
                                                                                      l                        u,
                                                                                                               o * oœo
                                                                                                                   ccysoKt
                                                                                                                         ..
                                                                                                                          nw
                                                                                                               P% z* œmo
                                                                                                               *.           N > .
                                                                                                                                g
                                                                                X                              e<
                                                                                                               .
                                                                                                                                >
                                                                                                                                Jo:o
                                                                                                                                t
                                                                                   N                           oo               a me
Case 1:17-tp-20049-JEM Document 7 Entered on FLSD Docket 02/03/2021 Page 18 of 18
